-cv-00592
rs44      (R6,.02/re)                                                                  cryIL                COVER SHEET
provided by loc.l rules ofcortrl This form, approved by the Jrdicial Conference ofdaUnited Sutes inSeptemb€r 1974. is requlrEd                                                                forthcui€ofdE Cle* ofcoun for thi
pupose of initiating dle civil dockct sh€ct. (sEE lNSTRl/CTloM; ON NLYI PAGE Ol: THIS FqRM.)

l. (a) PLAINTIFFS                                                                                                                  DEFENDANTS All Funds in the Bank Account in the oame of
United States oI America                                                                                                        Mountaineer Pain Relief Rehabilitation, do Michael Shramowiat
                                                                                                                                (apprcx. $144,424.89 in U.S. Cunency)
    (b)      County of Residcnce of First Listed Plainliff                                                                       County ofResidence ofFi6t Listed Defendant
                               (':rcT:PT IN U.S PUIA' I}'<',,-SES)                                                                                    tN u.s_ ?t,uYfu:t CASES ONt.t)
                                                                                                                                   \OTE       IN LAND CONDEMNATION CASES. USE THE LOCAIION OF
                                                                                                                                              THE TRACT OF LAND INVOLVED,


    (c)     Anomeys      ri-,vo.    e.   A&18$. @n Tebphu,. N@ber)                                                                 Atton€ys        (U   Knd nl




II.   BASIS OF JURISDICTION TTa.- -x'inotu Bdontt)                                                                 III.   CITIZENSHIP OF PRINCIPAL PARTIES a,t-"
                                                                                                                                                                                                                              ",     x" noN B6to, r,tdntif
                                                                                                                            (Lbr   D\eNtt ('@i ottt)                                                                    ond Oae      Bqlot     Del.n   haq
dt        u.s.cou*,                        O    3     r.darl Q!.stid                                                                                            PIF         Df,F                                                               PIF       DEf
             Plai'tiff                                  rU.S     Go@dne      Not a Podr)                              Citia     ofThb   Stst.                   Ol          O I          lncoryoEr.d or ftin.ip.l              Pl!c.            O1       O1
                                                                                                                                                                                              of   Baircs h lti3 Slltc
O   2     U-S.   Gov.rrE ol                O   4      Dirt'iiry                                                       Ciriz.r ofAroth.r      Std.               J2          O 2          ln   dpoEi.dar./ftircipd Ple                           o 5 0J
                                                        (l,xli@tc Cinz.Bhip of Potli.s id           h.n    l)                                                                                 ofgBin s! ln Andh6 Srrt.
                                                                                                                      Cita d       Subjc.t   ofr                O3          O 3          For.asn N.don                                          16       06
IV. NATURE               OF SUI'[         rt'tae     aa'.t nrnc a":                                                                                                          Click      here       for
                                                                          't(     r\                                                                                             B.\\t{Rt PIC t                        EflTIIXEIrIET*-
a, I l0IBE rc.                                Pf,RSONAL INJURY                       PERSONAL INJURY                  6 r:s     o'ug nda"d     si*                   O    :122   Appcd 2E USC            I   5E        Ct 375      F.L. Chiss     Acr
O   120   Muirc                           O   310    Airpl.rE                    O   36J   Pdroi.l Inju.y -                     of ProFty 2l USC88l                  i,   423    With.tlw.l                            O    376 Qui    Trr    (31 USC
O   130   Milld Acr                       O   315    AirplaE Prodlcr                       Proitr.l    Li.tility      O   690 OrlE.                                              2E USC 157                                        3729(r))
O   140 N.aoti.bl.lnsmol                             Liibility                   O   36? Hcdrh Ca.r'                                                                                                                   O 400 Srdc R..pronidErcnt
O   150 R.colcry ofot.oarrror      at 320 Asa,Jt- Libcl &                                  PlEorc.ui6l                                                                  PI'oPTR I \ RI(:II I \                         O alo Andnud
          & Enftrc.mcr of,udSr[.tr                                                         P..sood lrju.y                                                            O t20 Coslaistu3                                  O 430 B.rk! rDd ar*ir8
O l5l     Mcdicar! Acr             O 330 Fcd.r.l Emplo!..rs                                Pmducr     Li.biliry                                                      O    830    Plrar                                 O 450 C@m.r!.
O 152     Rccovcry ofD.frdr.d             Li.bilaty                              O 35t tub.3os P.Bond                                                                O    815    P ar    - AbbEeier.d                  O {50 Dcpondqt
                                          O   340    Mtin                                  Injlfy   Produ.r                                                                      N.w Drqg Applicnioo                   O 470 Rrka..r laf'to.ld tnil
          (Excl'rd6   v.rm)               O   345    MdiE Prodrl                           Li.biliry                                                                 O    840    TE&lut                                            Comrya    O8-izrions
O   153   Reovdy of    Ov.rFrrdr                     Litbility                    PER.SONAL PROPERTY                                                                      S()( l.\ I Sra-l Rl'r\                       O    {30    Cqa'fficrcdit
          of vd.6 i B*fiB                 O   150 Mo{or Vchiclc                  O   370 O!n.. F'.'d                  O   710   F.ir L.bor S.mdi&                    o    t5t HrA0395fr)                               O    .{85   T.l.pl'orE Cortsm.r
O 160 Sro.khold.rs Suits                  O   355 Molo. V.hicl.                  O   371 Tn h io Lcrdins                                                             O 862 Blet L@8 (923)                                          Plotcctroo Acr
O 190 Otbcr Cotrrrcr                                 Product La.bility           d   3t0 olbcr Pcrlood                O   720   LtbdA,Ia'.B         ctlr             O 863 DlwC/DIww ({05(8D                           O    190    C!bl.^a Tv
O 195 C6rt ct Pro&rct Li.bility           O   360 Olhd P.rJoml                           Rogqty lh'lt.8.                                                             O 861SSID Tid. xvl                                O    E50    S..iriti.s/Comnoditi.Y
O l% Fnnchis.                                        Injuy                       O   3E5   ProF, hnwc                 O   740 R ilFry     Lr!..    Aci               O t65 RSI (405(s))                                            Exch.,l8.
                                          O   352    Pcsool lrjEy -                        Rrdrd Lirttlity            O   ?51 Fe'ny     !d Mat6l                                                                       O      Odl.' St&rsy Acrions
                                                                                                                                                                                                                            E90
                                                     lddbl irdFdie                                                                                                                                                     O E9l Agriculnrd Acl!
                              ll\               ct\.u- RIG        TS                                                  O   ?90   OdE   lrhd Litignid                       lID[:R\l_ I \StIIS                           Cl 893 EDviroomt l Min rs
O   210 Lard     Cond.mrdon               O 1,10 OrlE Civil tu8hts                   ILb.8    CorDu!:                 O   791   erdoyc. Rcti'E crr                   tt   870 Tuca (U.S. Plaintitr                     O E95 Frld.o of IlfnD.tio
                                          O l4lVodrB                            O    453   Alt6 D.t in      .                   ItEoc S.qity        Acr
O   210 R.nt L.ls. & Ejcctn nt            O 1,12 E plo,rdr                      O 5 l0     Morions lo    V..{.                                                     O      871    IRS-Itid          Finy                O E%Artin.im
O   240 To.rs ro Lrnd                     O 143 Ho,ii.s/                                                                                                                         26 USC 7509                           O t9 Adnioisrniv. ftocd@
O   245 Ton Producr Li.bility                    AcronnodltioI1'                O    530   Ccd.f.l                                                                                                                                         a Appal of
                                                                                                                                                                                                                                   Ac/R.vi€v
O   290 All olh.r R.el Prop.ny            O 1,15 Arrr. vDis.bilitics -          O    535   D.!dt P.n tty                        ru\llcR..rTro\                                                                                     Agdy Dc.isio
                                                     F,Dploym.ot                     Orb.r                            O   462   Nlnrllizaim ADpliciior                                                                 O    950    Coonnuio[dity of
                                          O   1,15   Atll r. e/Dinhiliti..   - O     540   Madoa&       OdE           O   a55   Ofi.r lftnig,ui"!                                                                                  5l.r. St.nn !
                                                     olh.r                     O     550 Ciril Ri8ht3
                                          O   448 Ettit.nioo                    O    555 Prilon Cc.'dition
                                                                                O    5a) Civil D.t iD.. -
                                                                                           Cooditb6 of

V, ORIGIN rPl"- - "X inon. Bdontt)
Xl Origmal .,2 Removed from                                        a, I         Remanded     from 04 Reinslated or Cl 5 Transferred from                                                 O     6     Multidistricr                   O   t   Muhidistrict
    Proceeding SBle Coun                                                        Appcllate    Coun    ReoFned            Another DisEict                                                              I-itiEation -                           Litisation -
                                                                                                                                                                                                     Transfer                                Direcr File
                                               Cite rhe U.S Civi I Stalute under u'hich yo|j 6te filing (Ito not cd. jt.itdiction                          t   satu6 ul6s ttiEtlitr)
                                               '18 u.s.c. 88'l a 6
VI.     CAUSE OF ACTION                        Brief dcs.riDtion of cause
                                                Civil Forfeiture of Bank Account fumished in exchange for controlled substances
VII.      REQUESTED IN                         0   CugCr rr rurS rS e CLASS ACTTON DEMANDS                               CHECK YES only ifdemanded in complaintr
          COMPLAINT:                                   UNDER RULE 23. F.R Cv.P.                                                                                                    JURYDEMAND: O Yes XUo
VIII.      RELATED CASE(S)
           IF ANY                                                               JT,]DGE                                                                                   DOCKET NTJMBER
DATE                                                                                                        .\TTORNEY
                       r=lr4                                                 /--*
    RICEIPT*                        A\tot,\'t                                              APPL)'II_C IFP                                          JL'DGE                                            IIAC         JLiCICE
